Exhibit 10.74

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

MASTER SERVICES AGREEMENT

THIS MASTER SERVICES AGREEMENT (this “Agreement”), dated the 6th day of May,
2008 (the “Effective Date”), is by and between CURASCRIPT, INC., a Delaware
corporation (“CuraScript”), having its primary business address at 6272 Lee
Vista Boulevard, Orlando, Florida 32822, JAZZ PHARMACEUTICALS, INC., a Delaware
corporation (“Jazz Pharmaceuticals”), having its primary business address at
3081 Porter Drive, Palo Alto, California 94304 and, EXPRESS SCRIPTS SPECIALTY
DISTRIBUTION SERVICES, INC., a Delaware corporation (“ESSDS”) and an affiliate
of CuraScript, having its primary business address at 3168 Riverport Tech Center
Drive, Maryland Heights, Missouri 63043.

RECITALS

WHEREAS, Jazz Pharmaceuticals and ESSDS are parties to that certain Amended and
Restated Master Services Agreement, dated as of May 31, 2005, as amended
(collectively, the “Prior Agreement”) whereby ESSDS provided dispensing and
distribution services for the Product (as defined below);

WHEREAS, Jazz Pharmaceuticals desires to terminate the Prior Agreement and to
enter into an agreement with CuraScript, whereby CuraScript will facilitate and
manage the dispensing and distribution of Product by ESSDS, and perform certain
services associated therewith; and

WHEREAS, CuraScript and ESSDS have experience in providing the services desired
by Jazz Pharmaceuticals, and is willing to provide such services for Jazz
Pharmaceuticals on the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual promises herein
stated, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

TERMS OF AGREEMENT

ARTICLE I

DEFINITIONS

As used in this Agreement, each of the following terms (and the plural or
singular thereof, when appropriate) shall have the meaning set forth herein,
except where the context makes it clear that such meaning is not intended:

“Act” shall mean the United States Federal, Food, Drug and Cosmetic Act, as
amended from time to time.

 

1



--------------------------------------------------------------------------------

“Additional Services” shall mean services relating to Product and the Xyrem
Success Program®, to be performed by CuraScript or ESSDS, as applicable, as
specified and agreed upon by CuraScript and Jazz Pharmaceuticals using an
Additional Services Request Form included as Exhibit D to this Agreement. Such
Additional Services Request Form shall be mutually agreed to and executed by
both parties and, once so executed, shall be effective, incorporated by
reference and made a part of this Agreement.

“Affiliate” of an entity shall mean any person or entity controlling, controlled
by or under common control with such entity for so long as such control exists.
As used herein, “control” means ownership, directly or indirectly, of at least
fifty (50%) percent of the common stock or voting ownership interests of the
entity in question.

“AWP” shall mean the average wholesale price of Product as reported by First
Data Bank; provided, however, if First Data Bank ceases to publish the AWP, then
as reported by a mutually-agreed upon pricing source.

“Business Rules” shall mean the written documents related to the Xyrem Success
Program® that are mutually agreed upon in writing by CuraScript or ESSDS and
Jazz Pharmaceuticals as of the Effective Date, which further describe the SOPs
(as defined below) relating to how the Covered Services are to be performed. The
Business Rules shall not be modified without the written consent of Jazz
Pharmaceuticals and CuraScript or ESSDS unless required by law and only after
prior written notification to Jazz Pharmaceuticals.

“Confidential Information” shall have the meaning assigned to it in Section 5.1.

“Covered Services” shall mean those services to be performed by CuraScript or
ESSDS, as applicable, relating to Product and the Xyrem Success Program as set
forth on Exhibit A and any Additional Services.

“Data” shall mean the data specified on Exhibit E.

“DEA” shall mean the United States Drug Enforcement Administration.

“Facility” shall mean a distribution facility (or facilities) located in the
United States that is owned and/or operated by CuraScript or ESSDS, and utilized
by CuraScript, ESSDS in connection with performance of the Covered Services.

“FDA” shall mean the United States Food and Drug Administration.

“Fees” shall mean the fees as described in Section 4.2 hereof below to be paid
by Jazz Pharmaceuticals to ESSDS hereunder.

“HIPAA” shall mean Health Insurance Portability and Accountability Act of 1996,
as further defined in the United States Code of Federal Regulations (CFR) 45,
Part 164 – Security and Privacy section.

“Non-PAP Order” shall mean each shipment of Product by ESSDS to any Non-PAP
Patient in accordance with this Agreement.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

2



--------------------------------------------------------------------------------

“Non-PAP Patient” shall mean any Patient other than a PAP Patient.

“NORD” shall mean the National Organization of Rare Disorders, which is
currently responsible for determining whether individuals are eligible for
participation in the PAP, based on financial criteria established by NORD, and
for communicating such eligibility to ESSDS.

“PAP” shall mean the patient assistance program established by Jazz
Pharmaceuticals, pursuant to which ESSDS will provide dispensing services
pursuant to the applicable SOPs and Business Rules.

“PAP Patient” shall mean a Patient who has been approved by NORD, or such other
organization that may provide such services, as eligible to participate in the
PAP.

“PAP Order” shall mean each shipment of Product by ESSDS to any PAP Patient in
accordance with this Agreement.

“Patient” shall mean an individual who properly completes all necessary intake
and Xyrem Patient Success forms (the form and content of which shall be subject
to Jazz Pharmaceuticals’ final approval, and which shall comply with applicable
laws and all applicable FDA requirements), as described in the relevant SOPs and
Business Rules.

“Patient Confidential Information” means individually-specific medical or
prescription information and any other individually-identifiable information
which may be deemed to be confidential or protected under federal or state law
or regulations, including, without limitation, information that constitutes
“Protected Health Information” as defined under HIPAA.

“Person” shall mean any natural person, corporation, organization, association,
partnership, limited liability company, HMO, or similar entity.

“Physician Confidential Information” means information pertaining to a physician
that is protected from use or disclosure pursuant to applicable law.

“Product” shall mean Xyrem® (sodium oxybate) oral solution and dosing kit.

“Public Health Activities HIPAA Exception” shall mean that certain exception in
45 C.F.R. § 164.512(b)(1)(iii), which allows a covered entity (e.g., a pharmacy)
to disclose Patient Confidential Information to an entity that is subject to the
jurisdiction of the FDA. Specifically, the exception is available for
disclosures by a covered entity for a “public health activity” to an entity
subject to the jurisdiction of the FDA with respect to an FDA-regulated product
or activity. Pursuant to the “public health activity” requirement, the
disclosure must be made for the purpose of activities related to the quality,
safety, or effectiveness of an FDA-regulated product, rather than merely the
commercial purposes of the manufacturer. Also, the minimum necessary standard
under HIPAA applies to such public health disclosures.

“SOPs” shall mean the written standard operating procedures of CuraScript or
ESSDS, as applicable, mutually agreed upon in writing by CuraScript and Jazz
Pharmaceuticals as of the Effective Date which further describe the operational
processes of CuraScript or ESSDS, as applicable, as they relate to the
requirements of the Xyrem Success Program. The SOPs shall not be modified
without the written consent of Jazz Pharmaceuticals and CuraScript or ESSDS
unless required by law and only after prior written notification to Jazz
Pharmaceuticals.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

3



--------------------------------------------------------------------------------

“Territory” shall mean the United States of America, including its territories
where ESSDS is allowed to legally distribute and ship the Product.

“Marks” shall mean those registered and common law trademarks of Jazz
Pharmaceuticals that are listed in Exhibit C.

“VA FSS” shall mean the Veteran’s Administration Federal Supply Schedule pricing
contract provided to Jazz Pharmaceuticals for the Product.

“Voucher Program Services” shall mean those voucher program services set forth
in Exhibit A attached hereto and the related SOP.

“WAC” shall mean the wholesale acquisition cost of Product.

“Xyrem Success Program” shall mean the program for patients taking Xyrem for
which CuraScript and ESSDS shall perform the Covered Services hereunder, and
which, as between the parties, is Jazz Pharmaceuticals’ property and proprietary
information. The Xyrem Success Program was created for the purpose of complying
with FDA-mandated requirements relating to Product.

ARTICLE II

SERVICES

Section 2.1 Covered Services. From and after the Effective Date, CuraScript and
ESSDS shall provide the Covered Services as set forth on Exhibit A, with each
parties obligations set forth therein.

Section 2.2 Exclusive Pharmacy/Distributor. During the term of this Agreement,
and for so long as the FDA mandates single central pharmacy administration of
the Xyrem Success Program®, all commercial, non-clinical Product sold, or made
available through the PAP, in the Territory will be dispensed and/or distributed
exclusively through ESSDS pursuant to this Agreement. During the term of this
Agreement, ESSDS will not provide any of the Covered Services to any third party
with respect to any sodium oxybate products. If, during the term of this
Agreement, the FDA no longer mandates single central pharmacy administration of
the Xyrem Success Program® and Jazz Pharmaceuticals chooses to engage another
distributor in addition to ESSDS (thus making ESSDS’ distributorship hereunder
non-exclusive), Jazz shall provide ESSDS ninety (90) days written notice
thereof. Notwithstanding the foregoing, Jazz Pharmaceuticals may establish a
third party pharmacy/distributor to make available commercial, non-clinical
Product in the Territory if ESSDS does not, or cannot, meet Jazz Pharmaceuticals
requirements for dispensing and/or distributing the Product in the Territory in
accordance with the terms and conditions of this Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

4



--------------------------------------------------------------------------------

Section 2.3 Warehousing. All commercial, non-clinical Product sold, or made
available pursuant to this Agreement, in the Territory shall be warehoused by
ESSDS at the Facility in accordance with Exhibit A and any related SOPs and
Business Rules, and with due care in accordance with the standards and practices
which are generally accepted in the industry and exercised by other persons
engaged in performing similar services in the local area and in accordance with
all applicable federal and state laws and regulations.

Section 2.4 Data. As part of the Covered Services, ESSDS shall provide Data to
Jazz Pharmaceuticals pursuant to mutually agreed upon time-frames and in
mutually agreed upon formats subject to applicable law. (See Exhibit E). The
Data may include Patient Confidential Information (which is intended to be used
by Jazz Pharmaceuticals in a manner consistent with Public Health Activities
HIPAA Exception). In providing the Data, CuraScript and/or ESSDS is relying on
Jazz Pharmaceuticals’ representation made in Subsection 5.2(b) of this Agreement
to the extent the Data includes any Patient Confidential Information. If Jazz
requires additional data, the parties shall execute a mutually agreeable
Additional Services form relating thereto. In no event will Jazz Pharmaceuticals
or any of its employees request additional data fields from CuraScript or ESSDS
outside of the Additional Services request process.

ARTICLE III

SUPPLY OF PRODUCT; AUDIT

Section 3.1 Non-PAP Orders.

(a) General. Jazz Pharmaceuticals shall deliver to ESSDS at the Facility
sufficient quantities of Product to fulfill Non-PAP orders. ESSDS shall maintain
a reasonable quantity of components (PIBAs, exacta-med syringes, empty bottles,
dosing cups etc.) on-site or at a nearby facility to allow product disbursements
to occur in a timely and efficient manner. The Product to be shipped pursuant to
Non-PAP Orders will be furnished to, and held by, ESSDS on a consignment basis
at the Facility at all times, except as provided in Section 3.1(b). The
consignment of Product hereunder shall at no time be construed as a loan or
other debt financing or secured transaction arrangement between the parties, and
title to consigned Product shall remain with Jazz Pharmaceuticals until
transferred pursuant to subsection 3.1(b).

(b) Transfer of Title. Upon removal of consigned Product by ESSDS from the
Facility to fulfill a Non-PAP Order title to such Product shall pass to ESSDS
and ESSDS shall have purchased from Jazz Pharmaceuticals such Product. ESSDS
shall confirm all such purchases and shipments of Product in writing to Jazz
Pharmaceuticals on a weekly basis via a confirmation of Product shipped which
will document all purchases of Product by ESSDS in the previous week.

(c) Pricing for Non-PAP Orders. Subject to the restrictions set forth in
Subsection 4.1(d) of this Agreement and any FDA or other government
requirements, ESSDS shall have sole authority to determine pricing for Non-PAP
Orders.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------

Section 3.2 PAP Orders. Subject to available space as determined by CuraScript
and ESSDS, Jazz Pharmaceuticals shall deliver to ESSDS at the Facility, at Jazz
Pharmaceuticals’ own expense, sufficient quantities of Product to fulfill PAP
Orders. The Product to be shipped by CuraScript pursuant to PAP Orders shall be
for the account of Jazz Pharmaceuticals, and title to such Product shall remain
with Jazz Pharmaceuticals until confirmation of the PAP Order in ESSDS’s
internal order processing system, at which time title will pass to the PAP
Patient. Once NORD, or such other provider providing the same services, approves
a Patient as meeting the PAP financial criteria and eligible to participate in
the PAP, ESSDS shall treat such Patient as so eligible until ESSDS is notified
otherwise by NORD or such other provider providing the same services. ESSDS
shall fulfil PAP Orders as set forth in the applicable SOP and Business Rule.

Section 3.3 Risk of Loss. All risk of Product loss or damage during the time
that such Product is at the Facility prior to when title of such Product
transfers to ESSDS pursuant to Subsection 3.1(b), shall be borne by Jazz
Pharmaceuticals, except to the extent caused by the negligence or willful
misconduct of ESSDS or CuraScript. Payment to Jazz Pharmaceuticals by ESSDS for
Product lost or damaged while at the Facility (i) after title of such Product
has transferred to ESSDS pursuant to Subsection 3.1(b) or (ii) that is the
result of ESSDS’s or CuraScript’s negligence or willful misconduct shall be
based on Jazz Pharmaceuticals’ actual replacement costs, as reasonably
determined and documented by Jazz Pharmaceuticals.

Section 3.4 Financial Audit. During the term of this Agreement (excluding the
months of December and January) and for a period of one hundred and eighty
(180) days after the expiration or termination of this Agreement, upon
reasonable prior notice and during normal business hours, Jazz Pharmaceuticals,
or any third party auditor designated by Jazz Pharmaceuticals, shall be entitled
to reasonably audit and reasonably inspect those books and records of CuraScript
and ESSDS which are maintained by CuraScript, ESSDS or their affiliates in
connection with its performance of the Covered Services, subject to Section 5.1
and applicable law. Jazz Pharmaceuticals’ auditor shall not have a conflict of
interest with ESSDS or CuraScript and will be required to sign a reasonable
confidentiality agreement.

Section 3.5 Regulatory and Compliance Audits and Information Requests.

(a) CuraScript shall provide to Jazz Pharmaceuticals and/or the FDA, DEA, or any
other governmental body all reasonable documents and information reasonably
necessary and requested by the FDA, DEA, or any other governmental body in
support of Jazz Pharmaceuticals’ regulatory filings or any governmental
investigations or inquiries. Copies of all documents to be provided to the FDA
or DEA shall be provided to Jazz Pharmaceuticals in advance, if practicable, or
otherwise within two (2) business days of delivery to the FDA or DEA, unless
prohibited by law. CuraScript shall notify Jazz Pharmaceuticals immediately upon
receipt of notice of any inspection, notice or request by the FDA or DEA
directed specifically toward Product or Facility, and Jazz Pharmaceuticals shall
have the right to have an employee present at any such inspection, subject to
legal confidentiality constraints imposed upon ESSDS.

(b) CuraScript and ESSDS shall from time to time (except in the months of
December and January) submit to reasonable audits and reasonable inspections,
including inspections of the Facility, by Jazz Pharmaceuticals during normal
business hours, including, but not limited to, audits of regulatory and quality
assurance, Business Rules, SOPs, provided the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

6



--------------------------------------------------------------------------------

scope of any such audit or inspection is reasonable and shall be limited to
information and facilities pertaining to Jazz Pharmaceuticals and subject to the
restrictions contained in Section 5.1. Jazz Pharmaceuticals shall give
CuraScript or ESSDS, as applicable, at least three (3) business days’ prior
notice of any such inspection and at least thirty (30) days’ prior notice for
any such audit, and Jazz Pharmaceuticals shall bear the out of pocket costs of
such audit or inspection. Jazz Pharmaceuticals will provide an audit scope of
work and an agenda document prior to any such audit. If Jazz Pharmaceuticals
uses a third party to conduct the inspection or audit, such third party:
(i) shall not have a conflict of interest with CuraScript (or any CuraScript
affiliate) as reasonably determined by CuraScript, and (ii) will be required to
sign a confidentiality agreement in a form reasonably acceptable to CuraScript
prior to commencing such inspection or audit.

(c) No employee of CuraScript or ESSDS who has been the subject of any
disciplinary action by any State Board of Pharmacy or has been “debarred” or had
debarment proceedings commenced against them by the FDA shall be entitled to
perform Covered Services.

(d) CuraScript and ESSDS represent and warrant to Jazz Pharmaceuticals that they
(i) are not currently excluded, debarred, suspended or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs or is proposed for exclusion under such programs, and
(ii) have not been convicted of a criminal offense that falls within the ambits
of 42 U.S.C. §1320a-(7)a or §1320a-7(b)(1)-(3) but have not yet been excluded,
debarred, suspended, or otherwise declared ineligible to participate in the
Federal health care programs or in federal procurement or nonprocurement
programs. CuraScript and ESSDS agree that they will promptly notify Jazz
Pharmaceuticals in writing if any of the representations and warranties made by
CuraScript or ESSDS in this subsection (d) cease to be true at any time during
the term of this Agreement.

Section 3.6 Returns and Replacement. In the event that (A) Product is damaged or
destroyed after title to such Product is transferred to ESSDS pursuant to
Subsection 3.1(b) and (B) such damage or destruction [ * ], ESSDS will replace
the Product to the Patient free of charge once the damaged Product is returned
to ESSDS. ESSDS will monitor all reports of lost Product for the potential for
abuse and diversion. CuraScript and ESSDS will cooperate with state and federal
authorities fully in any investigations of lost Product, and will promptly
provide reports of such loss to Jazz Pharmaceuticals within five (5) business
days from ESSDS’s conclusion of its investigation for the purpose of allowing
Jazz Pharmaceuticals to track the Product and satisfy its FDA reporting
requirements. ESSDS will investigate the loss of Product by interviewing the
Patient, and/or physician, report the loss to Jazz Pharmaceuticals and to the
appropriate regulatory authorities, as required by law, and record the loss in
the Patient’s file. Where there is suspicion of abuse or diversion, ESSDS will
immediately contact the Jazz Pharmaceuticals designee identified to ESSDS as
responsible for DEA issues, and lost Product will not be replaced without Jazz
Pharmaceuticals’ written approval. Where abuse or diversion is not suspected and
the damage or destruction is the direct result of a defect [ * ], ESSDS will
promptly replace the lost Product at no charge to the Patient; provided,
however, Jazz Pharmaceuticals will reimburse ESSDS an amount equal to the
replacement cost of such Product. All such return and replacement activities
shall be reported to Jazz Pharmaceuticals by the account director at ESSDS on a
monthly basis. Applicable fees will apply to the processing and shipping of
another bottle and the WAC price will be applied to the bottle and record the
shipment in the Patient file. For damaged Product, ESSDS will make a good faith
effort to arrange for the damaged Product to be returned to ESSDS at its expense
except

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

7



--------------------------------------------------------------------------------

if such damage or destruction is not the result of defects not reasonably
susceptible to discovery upon receipt of the Product by ESSDS. Upon receipt of
damaged Product, ESSDS will keep the damaged Product in a secure locked area,
and will dispose of it at ESSDS’s cost in compliance with the applicable SOP for
destruction of Product.

Section 3.7 Recalls. If Jazz Pharmaceuticals is required to recall or, on its
own initiative, recalls or withdraws Product sold in the Territory, CuraScript
and ESSDS shall reasonably assist Jazz Pharmaceuticals in such recall in
accordance with applicable laws and regulations. For such purposes, ESSDS shall
maintain a complete and current list of all Patients and other third parties to
whom ESSDS has shipped (or dispensed) Product, as well as from whom ESSDS has
accepted returns of Product, with the lot numbers of Product
dispensed/distributed or returned. Jazz Pharmaceuticals shall pay for all
reasonable documented costs and expenses incurred by CuraScript and ESSDS solely
as a result of any such recall, unless the recall results from CuraScript’s or
ESSDS’ negligence or fault. CuraScript and ESSDS shall provide to Jazz
Pharmaceuticals, at Jazz Pharmaceuticals’ request, any information reasonably
requested by Jazz Pharmaceuticals in connection with Jazz Pharmaceuticals’
investigations relating to recalled Product, subject to the confidentiality
constraints imposed by HIPAA and any other federal or state law.

Section 3.8 Expired Product. Jazz Pharmaceuticals will, at its cost, replace
Product that expires prior to the purchase thereof by ESSDS. Jazz
Pharmaceuticals will not replace expired Product once it has been purchased by
ESSDS. ESSDS will dispose of, or return, expired Product as reasonably directed
by Jazz Pharmaceuticals, subject to applicable law, and Jazz Pharmaceuticals
shall promptly reimburse ESSDS for all reasonable out-of-pocket expenses
incurred in complying with the Subsection 3.8.

Section 3.9 Territory. CuraScript and/or ESSDS shall use commercially reasonable
efforts to obtain and maintain all necessary licenses and approvals to
distribute Product in the Territory.

Section 3.10 Facility. Jazz Pharmaceuticals reserves the right to reasonably
inspect and reasonably approve any new Facility selected by CuraScript or ESSDS
as part of a facility change prior to any such facility change. Subject to the
foregoing, the Facility shall be selected by CuraScript or ESSDS in its
discretion and is subject to change from time to time upon no less than ninety
(90) days prior written notice to Jazz Pharmaceuticals; provided, however,
CuraScript or ESSDS shall not propose any new facility until such facility has
obtained all necessary regulatory approvals, including all approvals needed to
store and distribute the Product. If there is an event of force majeure, as more
fully described in Section 10.5, CuraScript shall provide such notice to Jazz
Pharmaceuticals as soon as reasonably practicable. Jazz Pharmaceuticals shall
not unreasonably withhold its approval of any Facility, and any non-approval
must be based on a legitimate, commercially reasonable reason, including, but
not limited to, compliance with all applicable laws, rules and regulations.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

8



--------------------------------------------------------------------------------

Article IV

PURCHASE PRICE OF PRODUCT; FEES

Section 4.1 Purchase Price of Product. (a) With respect to all Product purchased
by ESSDS pursuant to Section 3.1, ESSDS shall pay a purchase price to Jazz
Pharmaceuticals equal to [ * ] as it may be changed by Jazz Pharmaceuticals with
at least five (5) days prior written notice to ESSDS. Notwithstanding the
foregoing, ESSDS shall pay Jazz Pharmaceuticals the [ * ] for any Product for
which ESSDS is required to charge such [ * ].

(b) The purchase price for Product purchased by ESSDS shall be due and payable
to Jazz Pharmaceuticals within thirty (30) days from the date title of such
Product transfers to ESSDS pursuant to Subsection 3.1(b). If ESSDS makes payment
in full of the purchase price of Product within the applicable time period, it
shall be [ * ] of such Product, and the [ * ] by ESSDS by [ * ] to Jazz
Pharmaceuticals by [ * ].

(c) ESSDS shall be responsible for any sales tax or similar taxes payable in
connection with the sale of Product to ESSDS.

(d) ESSDS shall have the right to establish the price at which it resells
Product to Non-PAP Patients, and shall have all right, title and interest in and
to any amounts that ESSDS receives from third parties in connection with Product
dispensed or distributed pursuant to Non-PAP Orders; provided, however, that the
price at which ESSDS sells Product shall not exceed the greater of (i) [ * ]
percent of [ * ] for Product or (ii) the [ * ] Product.

Section 4.2 Fees. (a) As compensation for the Covered Services performed by
CuraScript and ESSDS, Jazz Pharmaceuticals shall pay ESSDS the Fees described on
Exhibit B, or in an Additional Services Request Form executed by both parties.
ESSDS shall invoice Jazz Pharmaceuticals for the Fees on a monthly basis, and
all undisputed Fees shall be due and payable to ESSDS within thirty (30) days of
the date of ESSDS’s invoice. On the first anniversary of the Effective Date, and
each anniversary thereafter, ESSDS shall be entitled to increase each of the
Fees by no more than a percentage which is equal to the percentage increase to
the then current 12 month Consumer Price Index (CPI) for prescription
pharmaceuticals (all items) as published by the U.S. Department of Labor, Bureau
of Labor Statistics during such 12 month period. CuraScript or ESSDS shall
notify Jazz Pharmaceuticals in writing within thirty (30) days after the
effective time of any such increase in Fees.

(b) Jazz Pharmaceuticals represents and warrants that: (i) it is engaging
CuraScript and ESSDS to perform bona fide, legitimate, reasonable, and necessary
Covered Services; (ii) the Covered Services are not intended to serve, either
directly or indirectly, as a means of marketing the Product or as remuneration
in any way for steering patients or prescriber to the Product, (iii) the Covered
Services are not intended to diminish the objectivity or professional judgment
of CuraScript and (iv) that any service requirements imposed by Jazz
Pharmaceuticals hereunder are reasonably appropriate to ensure appropriate
patient care and use related to the Product; (v) the Covered Services do not
involve the counseling or promotion of any off-label use of the Product;
(vi) the Fees are not intended in any way as remuneration for referrals or for
other business generated; (vii) the Fees represent fair market value for the
Covered Services based on arms-length negotiations; and (viii) the Covered
Services do not involve the counseling or promotion of a business arrangement or
other activity that violates any state or federal law.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

9



--------------------------------------------------------------------------------

Section 4.3 Late Penalty. Any amount not paid by the owing party on or before
the respective due date thereof shall bear interest at the rate of [ * ] percent
per annum ([ * ] percent per month) or, if lower, the highest interest rate
permitted by law.

Section 4.4 Adjustment. Beginning on January 1, 2009, and annually thereafter,
the parties will, in good faith, re-evaluate the pricing set forth on Exhibit B
to determine whether an adjustment thereto is warranted in light of certain
unanticipated expenditures, efficiencies, reductions or other circumstances that
may necessitate such an adjustment; provided, however, in no event shall either
party be obligated at such time to agree to any such adjustment. Notwithstanding
the foregoing, nothing in this Section 4.4 shall limit CuraScript’s ability to
increase Fees pursuant to Section 4.2 of this Agreement.

ARTICLE V

CONFIDENTIAL INFORMATION; OWNERSHIP

Section 5.1 Nondisclosure Commitments. The parties acknowledge that, as a result
of this Agreement, each may learn confidential and proprietary information,
including, but not limited to, information about Jazz Pharmaceuticals’
operations, business, and products, and information about CuraScript’s report
formats, computer software, business, and operations (all of which shall
collectively be considered the “Confidential Information” of the respective
party). Except as specifically provided herein, neither Jazz Pharmaceuticals nor
CuraScript shall disclose any Confidential Information of the other to any
person or entity, or use, or permit any person or entity to use, any of such
Confidential Information, excepting only: (a) disclosures to and use by the
employees of Jazz Pharmaceuticals or CuraScript who have a reasonable need to
know such information in connection with performance of this Agreement,
(b) disclosures which are required by law, and (c) disclosures that are made on
a confidential basis to the attorneys, accountants, and other professional
advisors of Jazz Pharmaceuticals or CuraScript in connection with matters
relating to this Agreement. Notwithstanding the foregoing, Confidential
Information shall not include: (x) information which is public or becomes public
through no fault of the receiving party, (y) information of which the receiving
party has knowledge prior to receipt, and (z) information which is received by
one party from a third person not under an obligation of confidentiality to the
other party to this Agreement.

Section 5.2 Patient Confidential Information/Physician Confidential Information.

(a) Except as otherwise provided in Subsection 5.2(b) or Section 6.7 of this
Agreement, Jazz Pharmaceuticals shall not be entitled to receive any Patient
Confidential Information. Each party shall maintain the confidentiality of all
information and records, including patient information if such party receives
Patient Confidential Information in any form or manner, to the extent required
by applicable law, including, but not limited to, HIPAA. All patient-related
data and information obtained by ESSDS and/or CuraScript hereunder shall be, and
remain the property of, CuraScript and ESSDS and shall be deemed the
Confidential Information of CuraScript and/or ESSDS. Neither CuraScript or ESSDS
will utilize Patient Confidential Information it comes into possession of as a
result of this Agreement outside the scope of this Agreement. CuraScript and/or
ESSDS will not engage in any activity designed to expand its information of
individual Patients through

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

10



--------------------------------------------------------------------------------

the use of third parties for a purpose other than to effectuate the uses and
disclosures contemplated by this Agreement. There shall be no prior use of
Patient Confidential Information outside of the scope of this Agreement.
Notwithstanding anything to the contrary, however, CuraScript and/or its
affiliates may use any such Patient Confidential Information in the aggregate
and on a de-identified basis with other drug-use data, to the extent permitted
by law, without charge, for research, cost analysis, and other business purposes
of CuraScript and its affiliates, provided said use (i) does not in any compete
with the business of Jazz Pharmaceuticals or (ii) result in the disclosure of
the Confidential Information of Jazz Pharmaceuticals.

(b) Jazz Pharmaceuticals acknowledges that the manner in which ESSDS and
CuraScript use and disclose patient information is subject to various privacy
restrictions under state and federal law, including, but not limited to, HIPAA.
Jazz Pharmaceuticals requires certain Patient Confidential Information in
connection with the Xyrem Success Program. Jazz Pharmaceuticals represents and
warrants that all such Patient Confidential Information included as part of such
Data is intended for one or more of the purposes described in the Public Health
Activities HIPAA Exception, and that all such Patient Confidential Information
received from ESSDS and CuraScript will be used solely by Jazz Pharmaceuticals
(and its employees and agents) to comply with such intended purpose(s) under the
Public Health Activities HIPAA Exception and is the minimum amount reasonably
necessary for such purpose. Jazz Pharmaceuticals will restrict access and use to
such disclosed Patient Confidential Information to those employees and agents
who are necessary to further the intended purpose related to the Public Health
Activities HIPAA Exception. Except for the foregoing purpose or the purpose
described in Section 6.7 herein, neither Jazz Pharmaceuticals nor any of its
employees or agents will otherwise be entitled to receive Patient Confidential
Information from CuraScript or ESSDS, and will not request such information.
Except for the limited purposes described above, Jazz Pharmaceuticals represents
and warrants that neither it nor any of its employees or agents will attempt to
use such Patient Confidential Information to identify the identity of any
patient, either alone or by combining the data elements with open data.

(c) To the extent Physician Confidential Information relating to physicians
residing in states that restrict the disclosure of Physician Confidential
Information is provided by CuraScript or ESSDS to Jazz Pharmaceuticals pursuant
to the terms of this Agreement, Jazz Pharmaceuticals represents and warrants
that it intends to use such Physician Confidential Information solely for the
facilitation of care management or patient adherence to a prescribed course of
therapy relating to the Product, and not for any marketing, promotion, or any
activity that could be used to influence sales or market share of the Product or
to influence or evaluate the prescribing behavior of an individual healthcare
professional who is protected by the applicable privacy law. If any other state,
or the federal government, enacts a law that restricts further disclosure of
Physician Confidential Information, Data provided pursuant to this Agreement
shall be modified accordingly.

Section 5.3 Ownership. All copyrights, trademarks, inventions, ideas,
improvements, discoveries, enhancements, modifications, know-how, data and
information of every kind and description conceived, generated made, or reduced
to practice, as the case may be, by CuraScript or ESSDS, either alone or jointly
with others, which arise out of or relate to the Product, including but not
limited to the Xyrem Success Program and any related SOPs and Business Rules
specifically created for the Xyrem Success Program, (the “Inventions”) will be
the sole and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

11



--------------------------------------------------------------------------------

exclusive property of Jazz Pharmaceuticals and shall be considered the
Confidential Information of Jazz Pharmaceuticals. CuraScript and ESSDS agree to
disclose all Inventions promptly to Jazz Pharmaceuticals, to assign all of their
right, title and interest in and to any such Inventions promptly to Jazz
Pharmaceuticals without royalty or any other consideration and to execute all
applications, assignments or other instruments reasonably requested by Jazz
Pharmaceuticals, in order for Jazz Pharmaceuticals to establish Jazz
Pharmaceuticals’ ownership of such Inventions and to obtain whatever protection
for such Inventions, including patent and copyright rights in any and all
countries on such Inventions as Jazz Pharmaceuticals will determine. CuraScript
and ESSDS further agree to cooperate fully with Jazz Pharmaceuticals in the
process of securing and enforcing Jazz Pharmaceuticals’ rights to such
Inventions and Jazz Pharmaceuticals will compensate both parties for their
reasonable time devoted to such activities at Jazz Pharmaceuticals’ request and
reimburse both parties for reasonable expenses incurred in connection therewith.
Notwithstanding the foregoing, Jazz Pharmaceuticals acknowledges that CuraScript
and ESSDS possesses certain inventions, processes, know-how, trade secrets,
improvements, other intellectual properties and other assets, which have been
independently developed by such party prior to this Agreement and which relate
to its business or operations (collectively “CuraScript Property”). Jazz
Pharmaceuticals, ESSDS and CuraScript agree that any CuraScript Property or
improvements thereto which are used, improved, modified or developed
independently by CuraScript or ESSDS under or during the term of this Agreement,
without reference to, or reliance upon, the Inventions, the Product or the
Confidential Information of Jazz Pharmaceuticals or their incorporation therein,
are the exclusive property of CuraScript and/or ESSDS (as appropriate).

ARTICLE VI

TERM AND TERMINATION

Section 6.1 Initial Term; Renewal. The term of this Agreement shall begin on the
Effective Date and continue through December 31, 2010, unless terminated earlier
or automatically extended in accordance with the terms hereof. Not less than one
hundred and twenty (120) days prior to the end of the initial or any renewal
term of this Agreement, any party may notify the other party in writing that it
desires to terminate this Agreement, effective as of the end of the then current
term. If no such written notification is given, this Agreement shall
automatically continue with the same terms and conditions as set forth herein
for an additional 1 year term, subject to the right of termination as otherwise
provided herein.

Section 6.2 Termination for Bankruptcy. Any party shall have the right to
terminate this Agreement upon five (5) days written notice, if (a) any other
party files a petition for reorganization or liquidation under any federal or
state bankruptcy law, or any such petition is filed against such other party
and, in either case, the petition is not withdrawn or dismissed within sixty
(60) days after filing, or (b) a receiver is appointed for any part of the other
party’s assets and said appointment is not vacated within sixty (60) days.

Section 6.3 Termination for Noncompliance. Jazz Pharmaceuticals shall have the
right to terminate this Agreement upon five (5) days written notice to
CuraScript if CuraScript is cited as non-compliant with material regulatory
requirements pertinent to the Covered Services, as determined by an audit of
CuraScript facilities by Jazz Pharmaceuticals and confirmed by a third-party
audit, or if CuraScript is cited as non-compliant as determined by a regulatory
body, and

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

12



--------------------------------------------------------------------------------

appropriate corrective action cannot be mutually agreed to by the parties within
thirty (30) days after such determination of non-compliance or such earlier date
as is specified by the regulatory body.

Section 6.4 Termination for Cause. Notwithstanding anything to the contrary
herein, any party may give any other party written notice of a material breach
of this Agreement. If the breaching party has not cured said breach within
thirty (30) days from the date such notice was sent, this Agreement may be
terminated at the option of any non-breaching party. If the amount of time
commercially reasonable for the breach to be cured is longer than thirty
(30) days, this Agreement may not be terminated by the non-breaching party
pursuant to this provision until such commercially reasonable period of time has
elapsed; provided, however, that in no event shall such cure period exceed sixty
(60) days from the date such notice was sent. Notwithstanding the foregoing,
Jazz Pharmaceuticals may terminate this Agreement under Section 10.5 if
CuraScript or ESSDS is materially precluded from rendering Covered Services as a
result of an event of force majeure or by any government action or exclusion, or
if CuraScript or ESSDS fails to materially provide the Covered Services due to
circumstances within CuraScript’s or ESSDS’ control.

Section 6.5 Transition of Covered Services. Upon termination or expiration of
this Agreement, the parties shall mutually agree on an expeditious schedule of
transition of the Covered Services. If Jazz Pharmaceuticals terminates this
Agreement pursuant to Section 6.2, 6.3 or 6.4, CuraScript shall be responsible
for all costs and expenses incurred by CuraScript and ESSDS that are associated
with such transition. If CuraScript or ESSDS terminates this Agreement pursuant
to Section 6.2 or 6.4, Jazz Pharmaceuticals shall be responsible for all costs
and expenses incurred by CuraScript and ESSDS that are associated with such
transition. If this Agreement expires pursuant to the terms of Section 6.1, each
Party shall be responsible for its own costs and expenses incurred in connection
with such transition. CuraScript and ESSDS shall promptly return to Jazz
Pharmaceuticals (or to any other third party in the Territory that can accept
the Product as directed by Jazz Pharmaceuticals) all Product then in ESSDS’s
possession or control which has not been purchased by ESSDS pursuant to
Subsection 3.1(b), and shall cooperate in the transition process to ensure an
uninterrupted supply of Product to Patients.

Section 6.6 Return of Confidential Information. Upon termination or expiration
of this Agreement, each party shall, if requested by the other party, promptly:
(a) return to the other party all documentation and other materials (including
all copies of original documentation or other materials) containing any
Confidential Information, and (b) certify to the other party as to the
destruction or return of all such documentation and other materials public
through no fault of the receiving party.

Section 6.7 Transfer of Patient Information, Etc. Upon termination or expiration
of this Agreement, for whatever reason, Jazz Pharmaceuticals shall have the
right to transfer all Xyrem Success Program SOPs and Business Rules and the toll
free Xyrem telephone number to another specialty pharmacy and/or distributor of
its choice, and CuraScript and ESSDS shall cooperate with Jazz Pharmaceuticals
in the transfer of such items to another qualified specialty pharmacy and/or
distributor. Notwithstanding the foregoing, CuraScript and ESSDS shall not be
required to, and Jazz Pharmaceuticals shall not, disclose any Confidential
Information of CuraScript or ESSDS to such other qualified specialty pharmacy
and/or distributor, except to the extent required by law. In addition, Jazz
Pharmaceuticals may request that CuraScript or ESSDS transfer Patient

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

13



--------------------------------------------------------------------------------

Confidential Information to such other specialty pharmacy for the purpose of
continuing “treatment” (as that term is defined under HIPAA) of such Patients,
and CuraScript shall expeditiously honor such request to the extent disclosure
of such Patient Confidential Information by CuraScript is permitted under
applicable law, including, but not limited to, HIPAA. The purpose of any
transfer of Patient Confidential Information is to assure, to the extent
possible, a smooth transition for patients. If this Agreement has been
terminated by Jazz Pharmaceuticals under Sections 6.2, 6.3 or 6.4, CuraScript
shall be responsible for all expenses incurred by CuraScript in connection with
the transition described in this Section 6.7. If CuraScript or ESSDS terminates
this Agreement pursuant to Section 6.2 or 6.4, Jazz Pharmaceuticals shall be
responsible for all costs and expenses incurred by CuraScript that are
associated with such transition. If this Agreement expires pursuant to the terms
of Section 6.1, each Party shall be responsible for its own costs and expenses
incurred in connection with such transition.

ARTICLE VII

COMPLIANCE WITH LAW; REPRESENTATIONS AND WARRANTIES

Section 7.1 Compliance With Law. Each party agrees that it will perform its
respective obligations hereunder in accordance with applicable federal, state
and local laws, including, but not limited to, applicable DEA, FDA, state and
local wholesale and pharmacy requirements, as applicable. Jazz Pharmaceuticals
agrees that it will not use language stating that any entity other than ESSDS is
the licensed pharmacy that distributes Product pursuant to this Agreement in any
written materials that ESSDS is requested by Jazz Pharmaceuticals to send to
Patients as part of the Covered Services. Jazz Pharmaceuticals may, without
restriction, use any language referring to the Xyrem Success Program, as well as
any references to “pharmacy” in, or in conjunction with, any written materials
that ESSDS is not requested by Jazz Pharmaceuticals to send to Patients or any
other party; provided that Jazz Pharmaceuticals shall not use ESSD’s or
CuraScript’s name in connection with such references, except where necessary or
appropriate under law or regulation. If CuraScript reasonably believes that any
correspondence from Jazz Pharmaceuticals to Patients that Jazz Pharmaceuticals
requests CuraScript or ESSDS to send to Patients as part of the Covered Services
does not comply with any applicable federal, state, or local law, CuraScript
shall notify Jazz Pharmaceuticals and provide reasonable detail as to its
reasoning; provided, however, the aforementioned shall not be construed as
imposing any obligation on CuraScript or ESSDS to determine whether such
materials are compliant with applicable law, and it shall be Jazz
Pharmaceuticals’ obligation to ensure such compliance. The parties shall discuss
CuraScript’s or ESSDS’s reasonable concerns and agree upon an alternative
mailing or other course of action, if necessary. FDA laws are not limited to
section 505 of the Federal Food, Drug and Cosmetic Act, but also include any
special considerations required by the FDA for approval of any additional
indication for the Product. CuraScript will be notified of such requirements in
writing by Jazz Pharmaceuticals. In the event any such special FDA requirements
cause CuraScript’s or ESSDS’s obligations under this Agreement to be materially
more burdensome or expensive, the parties shall promptly negotiate an
appropriate modification to the Fees, and if the parties cannot agree on such a
modification, or CuraScript in good faith views such additional responsibility
as too burdensome to continue with the Agreement, CuraScript and ESSDS shall
have the right to terminate this Agreement without penalty upon 60 days’ written
notice to Jazz Pharmaceuticals. If CuraScript believes that new or different
procedures are necessary under applicable law, or that there are requests that
necessitate modified or different procedures, CuraScript will notify Jazz
Pharmaceuticals and the parties will work together in good faith to develop
mutually agreed upon Business Rules or SOPs to address CuraScripts’ concerns. In
the absence of such agreement, this Agreement and the existing Business Rules
and SOPs shall control.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

14



--------------------------------------------------------------------------------

Section 7.2 Representations and Warranties.

(a) Each party hereby represents and warrants to the other party that: (i) it
has all requisite corporate power and authority to enter into this Agreement and
perform and observe all obligations and conditions required to be performed or
observed by that party under this Agreement; (ii) neither the execution and
delivery of this Agreement nor the performance by that party of its respective
obligations under this Agreement will conflict with or result in a breach of any
covenant or agreement between that party and any third party; (iii) this
Agreement represents the legal, valid and binding obligation of that party; and
(iv) as of the Effective Date, such party has (or will have at such time as
performance of its obligations under this Agreement may require) obtained all of
the local, state and federal permits, licenses or other regulatory registrations
or approvals necessary for the performance of its obligations under this
Agreement. ESSDS shall use reasonable commercial efforts to apply, obtain and
maintain the requisite DEA license necessary in order for ESSDS to distribute
Product to Patients.

(b) In addition, Jazz Pharmaceuticals hereby represents and warrants that
Product at the time of shipment to the Facility: (i) shall not be adulterated or
misbranded within the meaning of the Act, or within the meaning of any
applicable state or municipal law in which the definitions of adulteration or
misbranded are substantially the same as those contained in the Act, as the Act
and such laws are constituted and effective at the time of shipment; and
(ii) shall not be a product which may not, under the provisions of the Act or
FDA guidelines pertaining to the Product, be introduced into interstate
commerce. Jazz Pharmaceuticals further represents and warrants that: (i) all
programs initiated by Jazz Pharmaceuticals and included as part of the Covered
Services shall be structured in accordance with applicable law and regulatory
guidance; (ii) Jazz Pharmaceuticals, and not CuraScript or ESSDS, shall be
responsible for the content of all materials provided by Jazz Pharmaceuticals to
CuraScript and ESSDS for use or distribution in connection with the Covered
Services, and Jazz Pharmaceuticals shall ensure that all such materials have
received the appropriate regulatory approval (e.g., FDA), if appropriate, and
are educational and limited to communications that are intended to describe the
Product or provide important Product-related information, and do not constitute
“marketing” as defined under HIPAA; and (iii) Jazz Pharmaceuticals shall ensure
that all programs initiated by Jazz Pharmaceuticals as part of the Covered
Services, and related materials, in no way advocate any off-label use of the
Product.

ARTICLE VIII

INDEMNIFICATION AND INSURANCE

Section 8.1 Indemnification.

(a) CuraScript and ESSDS shall, jointly and severally, indemnify and hold
harmless Jazz Pharmaceuticals and its directors, officers, employees, and
affiliates from and against all third party claims, liabilities, losses,
damages, costs, and expenses (including without limitation reasonable attorney’s
fees) arising out of: (i) any material breach by CuraScript or ESSDS of this
Agreement, including, but not limited to, their representations and warranties;
(ii)

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

15



--------------------------------------------------------------------------------

the negligent act or negligent omission, or the willful misconduct, of
CuraScript, ESSDS or any of their employees or agents in connection with the
performance of their obligations under this Agreement; and (iii) CuraScript’s or
ESSDS’s use of patient information in violation of applicable laws governing
confidentiality; except to the extent any of the foregoing claims arise out of
Jazz Pharmaceuticals’ negligence or willful misconduct or breach hereunder,
including, but not limited to, a breach of Jazz Pharmaceuticals’ representations
and warranties hereunder.

(b) Jazz Pharmaceuticals shall indemnify and hold harmless CuraScript and ESSDS
and their directors, officers, employees and affiliates from and against all
third party claims, liabilities, losses, damages, costs, and expenses (including
without limitation reasonable attorneys’ fees) arising out of: (i) any material
breach by Jazz Pharmaceuticals of this Agreement, including, but not limited to,
its representations and warranties; (ii) the negligent act or negligent
omission, or the willful misconduct, of Jazz Pharmaceuticals or any of its
employees or agents in connection with the performance of its obligations under
this Agreement; (iii) any claim relating to the manufacturing of the Product
provided to CuraScript or ESSDS by Jazz Pharmaceuticals or use of the Product
provided to CuraScript or ESSDS by Jazz Pharmaceuticals to a Patient or other
individual; and (iv) use by CuraScript or ESSDS of a Mark in accordance with the
terms of this Agreement; except to the extent any of the foregoing claims arise
out of CuraScript’s or ESSDS’s negligence or willful misconduct or breach
hereunder, including, but not limited to, a breach of CuraScript’s
representations and warranties hereunder.

Section 8.2 Insurance. Each party shall procure and maintain during the term of
this Agreement, product liability insurance in the amount of at least [ * ] per
occurrence, and [ * ] in the aggregate, and general liability insurance in the
amount of at least [ * ] including, but not limited to, for contractual
liability and personal and bodily injury. Each party shall provide the other
party with evidence of such insurance upon request. A party may not cause or
permit such insurance to be cancelled without obtaining comparable replacement
coverage or modified to materially reduce its scope or limits of coverage during
the term of this Agreement.

ARTICLE IX

TRADEMARKS

Section 9.1 Grant of License. Jazz Pharmaceuticals grants to CuraScript and
ESSDS a nonexclusive, royalty-free, non-transferable license to use the Marks in
the Territory, solely in connection with the rendering of the Covered Services
and sale of Product contemplated by this Agreement, and CuraScript and ESSDS
each accept the license subject to the following terms and conditions.

Section 9.2 Ownership of the Service Marks. CuraScript and ESSDS each
acknowledges that Jazz Pharmaceuticals is the exclusive owner of the Marks and
that all use of the Marks by CuraScript and ESSDS will inure to the benefit of
and be on behalf of Jazz Pharmaceuticals. CuraScript and ESSDS will do nothing
inconsistent with such ownership and will reasonably assist Jazz Pharmaceuticals
in recording the evidence of this license arrangement with any appropriate
government authorities. Nothing in this Agreement shall give CuraScript or ESSDS
any right, title, or interest in the Marks other than the right to use the Marks
in accordance with this Agreement, and CuraScript or ESSDS will not attach the
title of Jazz Pharmaceuticals to the Marks.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

16



--------------------------------------------------------------------------------

Section 9.3 Quality Standards. All use of the Marks by CuraScript or ESSDS will
be in compliance with the quality control standards that are furnished from time
to time by Jazz Pharmaceuticals or its agents. CuraScript and ESSDS will
reasonably cooperate with Jazz Pharmaceuticals in facilitating Jazz
Pharmaceuticals’ ultimate control of such nature and quality standards, will
permit reasonable inspection of CuraScript’s and ESSDS’s operation, and, upon
request of Jazz Pharmaceuticals, will supply Jazz Pharmaceuticals with specimens
of all uses by CuraScript or ESSDS of the Marks.

Section 9.4 Marking. CuraScript’s and ESSDS’s use of the Marks will comply with
all marking requirements and other laws pertaining to trademarks in force during
the term of this Agreement.

Section 9.5 Form of Use. CuraScript and ESSDS will use the Marks only in the
form and manner and with appropriate legends as prescribed from time to time by
Jazz Pharmaceuticals.

Section 9.6 Infringement Proceedings. CuraScript will promptly notify Jazz
Pharmaceuticals of any unauthorized uses of the Marks by others that come to
CuraScript’s attention. Jazz Pharmaceuticals will have the sole right and
discretion to bring infringement, dilution or unfair competition proceedings
involving the Marks.

Section 9.7 Effect of Termination. Upon termination of this Agreement,
CuraScript and ESSDS will immediately discontinue all use of the Marks and any
term or symbol confusingly similar thereto, will cooperate with Jazz
Pharmaceuticals or its agents to apply to the appropriate authorities to cancel
any recording of evidence of this Agreement from all government records, and
will destroy all printed materials bearing the Marks.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. Except as otherwise specified in this Agreement any notice
or other communication required or contemplated under the provisions of this
Agreement shall be in writing and (a) delivered in person, evidenced by a signed
receipt, (b) deposited in the United States mail, first class postage prepaid,
(c) sent by electronic facsimile transmission, or (d) sent via Federal Express,
Airborne, or any other similar express delivery service, to the addresses
indicated below or to such other persons or addresses as the parties may provide
by written notice to the other. The date of the notice shall be (x) the date of
delivery if the notice is personally delivered or sent via Federal Express or
similar express delivery service, or (y) three (3) days after the date of
mailing if the notice is mailed by United States mail.

 

If to CuraScript or ESSDS:    Express Scripts Specialty Distribution Services,
Inc.    3168 Riverport Tech Center Drive    Maryland Heights, Missouri 63043   
Attn: President

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

17



--------------------------------------------------------------------------------

with a copy to:    CuraScript, Inc.    6272 Lee Vista Boulevard    Orlando, FL
32822    Attn: Legal Department    Fax No. (407) 854-6556 If to Jazz
Pharmaceuticals:    Jazz Pharmaceuticals, Inc.    3180 Porter Drive    Palo
Alto, CA 94303    Attn: Executive Director, Health Systems    Fax No. (650)
496-3781 with a copy to:    Jazz Pharmaceuticals, Inc.    3180 Porter Drive   
Palo Alto, CA 94303    Attn: Senior Vice President and General Counsel    Fax
No. (650) 496-3781

Section 10.2 Invalidity. Should any of the provisions hereof become legally
invalid or unenforceable, the remainder of this Agreement shall remain
effective, provided that the essential purpose of the Agreement can still be
carried out. In such event, the parties agree to negotiate a mutually acceptable
amendment to the terms and conditions of this Agreement.

Section 10.3 Non-Waiver. A failure by either party to insist upon strict
compliance with any term of this Agreement, to exercise any option, to enforce
any right, or to seek any remedy upon any default of the other party shall not
affect, or constitute a waiver of, the first party’s right to insist upon strict
compliance with that term, to exercise that option, to enforce that right, or to
seek that remedy with respect to that default or any prior, contemporaneous, or
subsequent default. No custom or practice of the parties at variance with any
provision of this Agreement shall affect, or constitute a waiver of, a party’s
right to demand strict compliance with all provisions of this Agreement.

Section 10.4 Remedies. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR ANY LOSS OF
PROFIT OR REVENUES RESULTING FROM EITHER PARTY’S BREACH OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 10.4 SHALL LIMIT EITHER PARTY’S
RIGHT TO INDEMNIFICATION UNDER SECTION 8.1 OF THIS AGREEMENT AGAINST ANY CLAIM
BROUGHT BY A THIRD PARTY. The rights and remedies of each party under this
Agreement shall be cumulative and in addition to any other rights or remedies
available to such party, whether under any other agreement, at law, or in
equity, including without limitation specific performance, a temporary
restraining order, and temporary or permanent injunctions.

Section 10.5 Force Majeure. If the performance of any part of this Agreement by
either party shall be affected for any length of time by fire or other casualty,
government restrictions, war, riots, strikes, or labor disputes, lock out,
transportation delays, and acts of God, or any other similar causes which are
beyond the reasonable control of such party, such party shall not be

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

18



--------------------------------------------------------------------------------

responsible for delay or failure of performance of this Agreement for such
length of time; provided, however, that the obligation of the parties to pay
amounts then due shall not be suspended or delayed; and provided, further, that
if CuraScript is precluded from rendering Covered Services for a continuous
period in excess of ten (10) business days, Jazz Pharmaceuticals shall be
entitled to terminate this Agreement upon five (5) days’ written notice to
CuraScript.

Section 10.6 Governing Law. This Agreement and performance hereunder shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to choice of law principles.

Section 10.7 Successors and Assigns. This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties, except that
any party may assign this Agreement, without the prior written consent of the
other parties, to any of its Affiliates, to any purchaser of all or
substantially all of its assets or to any successor corporation resulting from
any merger or consolidation with or into such corporation. In the event of any
such assignment, the assignee shall expressly assume in writing the performance
of all the terms and conditions of this Agreement and all of the obligations to
be performed by the assignor. Any assignment not in accordance with this
Agreement will be void.

Section 10.8 Relationship of the Parties. The parties are independent
contractors and shall not be considered as an employee, agent or legal
representative of any other party for any purposes whatsoever. Nothing herein
shall be construed to create a partnership, joint venture or general agency.
Except as expressly provided for herein, the parties shall have no authority to
act for or on behalf of the any party or to sign or otherwise enter into any
kind of contract, undertaking or agreement, or make any promise, warranty or
representation, with respect to the Product or any other matter on behalf of any
other party, and no other party shall be bound by or liable for any acts,
obligations, or defaults of the other party, its employees or agents. Each party
shall have exclusive liability and responsibility for workers’ compensation
insurance, taxes and other obligations with respect to itself, its employees and
agents.

Section 10.9 Equal Opportunity. This contract is subject to the equal
opportunity clause set forth in 41 C.F.R.s. 61-1.4 (a), which is incorporated
herein by reference.

Section 10.10 Complete Agreement; Amendment. This Agreement (together with the
exhibits, Business Rules, and SOPs, all of which are hereby incorporated herein
by reference) contains the entire agreement between the parties and supersedes
all prior or contemporaneous discussions, negotiations, representations,
warranties, or agreements relating to the subject matter of this Agreement. This
Agreement may not be amended or changed in any of its provisions except by a
subsequent written agreement between the parties.

Section 10.11 Headings. The article, section and paragraph headings used in this
Agreement are for convenience only and are not part of the agreement between the
parties.

Section 10.12 Survival. Notwithstanding any provision of this Agreement to the
contrary, Section 3.3, Section 3.5(a), Article IV, Article V, Section 6.5,
Article VII, Sections 8.1, 8.2, 10.3, 10.4, 10.6, 10.12 and 10.13 shall survive
the expiration or termination of this Agreement for any reason.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

19



--------------------------------------------------------------------------------

Section 10.13 Termination of Prior Agreement. Upon execution of this Agreement
by CuraScript, ESSDS and Jazz Pharmaceuticals, the Prior Agreement shall
terminate and be of no further force or effect.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
indicated below.

 

CURASCRIPT, INC.     JAZZ PHARMACEUTICALS, INC. By:  

/s/ Michael T. LaBrecque

    By:  

/s/ Carol Gamble

Name:   Michael T. LaBrecque     Name:   Carol Gamble Title:   V. P. Operations
    Title:   Sr. VP & General Counsel Date:   5/6/08     Date:   5/6/08 EXPRESS
SCRIPTS SPECIALTY DISTRIBUTION SERVICES, INC. By:  

/s/ Christine Houston

      Name:   Christine Houston       Title:   President       Date:   5/05/08  
   

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 

20